ALD-259                                                      NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 19-1576
                                  ___________

                            EARL A. PONDEXTER,
                                           Appellant

                                        v.

  SECRETARY UNITED STATES DEPARTMENT OF HOUSING AND URBAN
     DEVELOPMENT; MELODY TAYLOR BLANCHER, Regional Director;
   JANE MILLER, HUD Field Director; MICHAEL JENSEN, HUD Fair Housing
     Director et al.; GOVERNOR OF PENNSYLVANIA; JOANN EDWARDS,
    The Pennsylvania Human Relations Commission (PHRC) Executive Director;
 MORGAN WILLIAMS, Assistant Chief Counsel and Acting Regional Director et al.
                      ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                     (D.C. Civil Action No. 2:19-cv-00086)
                  District Judge: Honorable Arthur J. Schwab
                  ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
      Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                 August 15, 2019
            Before: McKEE, SHWARTZ, and BIBAS, Circuit Judges

                       (Opinion filed: September 17, 2019)
                                        _________

                                        OPINION *
                                        _________


PER CURIAM

   Pro se appellant Earl Pondexter appeals from the District Court’s dismissal of his com-

plaint pursuant to 28 U.S.C. § 1915(e)(2)(B). For the reasons discussed below, we will

summarily affirm.

   In January 2019, Pondexter filed a complaint in the District Court, alleging that the U.S.

Department of Housing and Urban Development (HUD) did not fully investigate his hous-

ing discrimination claim. Pondexter attached a letter from HUD indicating that its investi-

gation was closed due to the res judicata effect of state court proceedings in which Pon-

dexter obtained relief on the same housing discrimination claim. See Hous. Auth. of Pitts-

burgh v. Pondexter, No. LT-15-000568 (Pa. Ct. C.P. Allegheny Cty. Nov. 10, 2015). 1 In

his federal complaint filed in the District Court, Pondexter primarily raised an Administra-

tive Procedure Act (APA) claim, see 5 U.S.C. § 701 et seq., and related due process and

equal protection claims. He sought $75,000 in damages. The District Court screened the

complaint, dismissed it under 28 U.S.C. § 1915(e)(2)(B), and concluded that amendment

would be futile. This appeal ensued.




* This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  This matter is referenced in the documents attached to Pondexter’s complaint, and it is a
matter of public record. See Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).
                                             2
   We have jurisdiction under 28 U.S.C. § 1291. We construe Pondexter’s pro se com-

plaint liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), and we may

summarily affirm “on any basis supported by the record” if the appeal fails to present a

substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam); Third Circuit L.A.R. 27.4; Third Circuit I.O.P. 10.6.

   We will affirm the dismissal of Pondexter’s APA claim based on our determination that

the District Court lacked jurisdiction to review that claim. “The APA provides that agency

actions are judicially reviewable if they are ‘made reviewable by statute,’ or if there was a

‘final agency action for which there is no other adequate remedy in a court.’ ” Turner v.

Sec’y of the U.S. Dep’t of Hous. & Urban Dev., 449 F.3d 536, 539 (3d Cir. 2006) (quoting

5 U.S.C. § 704). In Turner, we squarely addressed an APA claim based on HUD’s dismis-

sal of a housing discrimination investigation due to the res judicata effect of related state

court proceedings. See id. at 537. We held that the district court lacked jurisdiction because

no statute provides for judicial review of HUD’s action and because “section 813 of the

[Fair Housing Act], 42 U.S.C. § 3613(a)(2), which authorizes private suits directly against

perpetrators of allegedly discriminatory practices, . . . provides an ‘other adequate remedy

in a court,’ barring judicial review under the APA.” Id. at 539–40 (quoting 5 U.S.C. § 704).

As in Turner, Pondexter’s APA claim here was based on HUD’s determination that it

would      no      longer      pursue      an       investigation     of     his     housing

discrimination claim due to the res judicata effect of related state court proceedings. There-

fore, as in Turner, the District Court lacked jurisdiction to review the APA claim here.



                                                3
    The District Court properly dismissed Pondexter’s related due process and equal

protection claims. 2 Pondexter failed, among other threshold deficiencies, to allege that the

defendants were personally involved in the alleged civil rights violations. See Rode v. Del-

larciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). But even assuming that he might be able to

allege the personal involvement of some defendant, those claims would still fail. To the

extent that Pondexter retains a procedural due process right in this context, 3 he cannot

plausibly allege that it was violated, because he received considerable process in the state

courts and had ample opportunity to be heard. Cf. Mathews v. Eldridge, 424 U.S. 319, 333

(1976) (“The fundamental requirement of due process is the opportunity to be heard at a

meaningful time and in a meaningful manner.” (internal quotation marks omitted)). Pon-

dexter’s equal protection claims fail because he cannot plausibly allege that the defendants

treated him differently from persons who are similarly situated or that the defendants en-

gaged in intentional or purposeful discrimination in closing the investigation of his housing

discrimination complaint. 4 See Williams v. Morton, 343 F.3d 212, 221 (3d Cir. 2003); see

also City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439–40 (1985).




2
  Pondexter brought these claims pursuant to 42 U.S.C. § 1983, and we liberally construe
his § 1983 claims against the federal defendants as claims under Bivens v. Six Unknown
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).
3
  Cf. SEC v. Jerry T. O’Brien, Inc., 467 U.S. 735, 742 (1984) (“The Due Process
Clause is not implicated . . . because an administrative investigation adjudicates no legal
rights . . . .”); Georator Corp. v. EEOC, 592 F.2d 765, 768 (4th Cir. 1979) (no due process
right was implicated in the investigative, non-adjudicatory procedures of the EEOC).
4
  Of course, we express no opinion on the merits of Pondexter’s underlying housing dis-
crimination claim, which is not at issue here.
                                             4
   Pondexter also raised claims of criminal collusion, conspiracy, and making false state-

ments under 18 U.S.C. § 1001, based on his allegations that the defendants lied to his con-

gressional representatives about the status of HUD’s investigation. Those claims fail be-

cause Pondexter lacks a private right of action. See Gonzaga Univ. v. Doe, 536 U.S. 273,

279–86 (2002); see also Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)

(“[A] private citizen lacks a judicially cognizable interest in the prosecution or nonprose-

cution of another.”).

   Finally, Pondexter’s Freedom of Information Act (FOIA) claims are meritless. There

are multiple threshold deficiencies with these claims as well, including that FOIA claims

may not be brought against the individual defendants here, see, e.g., Drake v. Obama, 664
F.3d 774, 785–86 (9th Cir. 2011) (collecting cases), and that Pondexter sought only money

damages, which are not available under FOIA, see, e.g., Cornucopia Inst. v. U.S. Dep’t of

Agric., 560 F.3d 673, 675 n.1 (7th Cir. 2009); Johnson v. City of Shorewood, 360 F.3d
810, 816 (8th Cir. 2004). In any event, Pondexter’s request for only money damages high-

lights a substantive flaw with his FOIA claims—he did not plausibly allege that any spe-

cific agency records have been improperly withheld. See 5 U.S.C. § 552(a)(3)(A); cf. Biear

v. Att’y Gen. U.S., 905 F.3d 151, 156 (3d Cir. 2018). Nor does it appear that he could, as

Pondexter did not dispute the representations from HUD—in a letter attached to his com-

plaint—that HUD had fully granted his FOIA request and had provided him with all doc-

uments responsive to his FOIA request.




                                             5
   Thus, the District Court properly dismissed Pondexter’s complaint with prejudice. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Accordingly, we will

summarily affirm the District Court’s judgment.




                                           6